The Examiner of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner SHIREEN ATTARAN.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending.
Applicant’s election without traverse of Group I and the following species:  a method comprised of detecting Mxi2 polypeptide levels in the reply filed on 05/03/22 is acknowledged.
The elected species of a method comprised of detecting Mxi-2 polypeptide is free of prior art, unelected species (1) a method comprised of detecting Mxi-2 and VIM3; and (2) a method comprised of detecting Mxi-2 mRNA have been rejoined for prosecution.  
Claims 13-18 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/30/22.
Claims 1-12, and 19-25 are being examined on the merits. 

Election/Restrictions
The restriction set form in the Office action mailed on May 3rd, 2022 erroneously placed claims 13-15, 17, 18 and 26 into distinct groups from inventions of Group 2.  For the purpose of compact prosecution, claims 13-15, 17, 18 and 26 are hereby rejoined with invention of Group 2.  Therefore, invention of Group 2 is now comprised of claims 13-18 and 26.
In view of the above noted rejoinder of claims 13-18 and 26 into a single invention of Group 2, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of claim 16, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections.
Once inventions have been rejoined together, the restriction requirement between inventions of groups II-IV as noted in the restriction of June 30, 2022 is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable between inventions of those groups. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Claim 13-15, 17, 18 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/30/22.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 is referring to a based claim, but does not indicate to which claim it is dependent from. Claim 24 is dependent on claim 10. Thus, the metes and bounds of the claims are not clear.

Claim Rejections - 35 USC § 101
Claims 1-9, 11-18, 19-23 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. Abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
The claims are directed to a natural phenomenon and an abstract idea because the claims recite natural phenomenon and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” is: an increased in Mxi-2 level indicates a presence of malignant kidney cancer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of detection (“Step 2B”). Detecting a protein in urine for the diagnosis of cancer, is a well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
•	i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017);  
•	iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017);  
Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of 1-7, 10-13, and 25 would conventionally and routinely perform such steps. 
Sandim et al., Proteomic analysis reveals differentially secreted proteins in the urine from patients with clear cell renal cell carcinoma, 2016, Urologic Oncology: Seminars and Original Investigations 34(11-25), teaches the detection of proteins via proteomic approaches using the conventional method of protein detection, liquid chromatography mass spectrometry in the urine of patients with renal cell carcinoma. The conventional detection of Mxi-2 in a biological sample such as tissue biopsy, using conventional biochemical techniques such as gene expression analysis, antibody-binding assays, Northern Blot, PCR, and ELISA has been previously described (WO 94/17101, pg.34 line).  As described by DePalma et al., The Three-Gene Signature in Urinary Extracellular Vesicles from Patients with Clear Cell Renal Cell Carcinoma, 2016 (7)14, urine from patients with RCC was used in microarray analysis as the conventional method for the identification of RNA which was then validated using RT-qPCR, standard method for the quantification of changes in RNA expression (pg.1962 Microarray Analysis).  
Further, the specification discloses that a person skilled in the art will notice that the method of the present invention is a method not directly associated with the diagnosis of the human or animal body. Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the judicial exception(s). 
Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR.  Detecting a protein in urine for the diagnosis of cancer, the methods of application# 16630416, encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression) are routinely performed in the art to obtain data regarding expression and treat subjects. In regards to “diagnosing", it is further noted that merely presenting results of a process otherwise unpatentable under 35 U.S.C. 101 is insufficient to establish eligibility under the statute. See FairWarning IP, LLC v. Iatric Sys., Inc., No. 2015-1985, 2016 WL 5899185, at *3 (Fed. Cir. Oct. 11, 2016) (claim unpatentable under 35 U.S.C. 101 despite recitation of the step: “providing notification if [an] event has occurred”). Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREEN ATTARAN whose telephone number is (571)272-1345. The examiner can normally be reached M-Th 8am-5pm PST and every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571) 272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIREEN ATTARAN/               Examiner, Art Unit 1643                                                                                                                                                                                         

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643